IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-40509
                           Summary Calendar


UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

JUAN FERNANDO CHAVEZ-VALENCIA,

                                             Defendant-Appellant.

                          - - - - - - - - - -
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. L-98-CR-733-1
                          - - - - - - - - - -

                           December 9, 1999

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Juan Fernando Chavez-Valencia

has filed a brief as required by Anders v. California, 386 U.S.
738 (1967).    Our independent review of the brief and record

discloses no nonfrivolous issue.       Accordingly, counsel is excused

from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5th Cir. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.